359 S.W.3d 564 (2012)
Elijah ZAKKA, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73366.
Missouri Court of Appeals, Western District.
February 28, 2012.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, Jefferson City, MO, for respondent.
Before Division One: CYNTHIA L. MARTIN, Presiding Judge, THOMAS H. NEWTON, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Elijah Zakka appeals from the motion court's denial of his Rule 24.035 motion. Zakka argues that the motion court erred because he received ineffective assistance of counsel. More specifically, Zakka claims that his trial counsel improperly advised him regarding the State's plea offer, and as a result of that improper advice, Zakka pleaded guilty to the class A felony of domestic assault in the first degree. We affirm. Rule 84.16(b).